Citation Nr: 0813897	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation for a sebaceous cyst of the left 
ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
February 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that rating decision, in pertinent 
part, the RO denied entitlement to compensation for a 
sebaceous cyst of the left ear.  The veteran's disagreement 
with that decision led to this appeal.  The veteran and her 
mother testified before a Decision Review Officer at a 
hearing held at the RO in September 2007, and the veteran 
testified at a Board hearing held at the RO in February 2008.  

VA is required to consider a veteran's claim under all 
applicable provisions of law and regulations whether or not 
the applicable provision is specifically raised.  See Douglas 
v. Derwinski, 2 Vt. App. 435, 440 (1992) (en banc); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In this case, in its 
February 2004 rating decision the RO denied entitlement to 
compensation under 38 U.S.C. § 1151 for a sebaceous cyst of 
the left ear, but in its notice letter told the veteran it 
had determined that her left ear cyst was not related to her 
military service, so service connection could not be granted.  
In its statement of the case issued in September 2004, the RO 
discussed entitlement to benefits under 38 U.S.C.A. § 1151, 
but also recited regulations pertaining to service 
connection.  The RO in effect denied the claim under 
alternative theories, and the Board has therefore 
characterized the issue on appeal as entitlement to 
compensation benefits for a sebaceous cyst of the left ear.  

Other matters

In a statement received in October 2003, the veteran raised 
the issue of reimbursement of medical expenses incurred at 
the University of Washington Medical Center, including 
emergency room treatment in September 2003.  It is unclear 
whether this matter has been referred to, or adjudicated by, 
the appropriate VA Medical Center (VAMC), and this should be 
clarified.  In so doing, the RO should advise the VAMC that 
the Board has granted the veteran entitlement to service 
connection for the sebaceous cyst of the left ear based on 
aggravation by her service-connected post-traumatic stress 
disorder (PTSD), and treatment for the sebaceous cyst of the 
left ear is to be considered as treatment for a service-
connected disability.  


FINDING OF FACT

Medical evidence establishes that the veteran's service-
connected PTSD aggravated her sebaceous cyst of the left ear.  


CONCLUSION OF LAW

Service connection for the veteran's sebaceous cyst of the 
left ear is established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the veteran, and no prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384. 393 (1993). 

The veteran's service-connected disabilities include PTSD, 
which is rated as 50 percent disabling.  At a VA examination 
in August 2002, the VA examiner identified the traumatic 
incident upon which the PTSD diagnosis was based as her 
experiences in service pertaining to acid treatment, laser 
surgery, and examination for genital warts that occurred in 
service.  The examiner noted that the veteran found it very 
hard to trust doctors and nurses and would only go to people 
she knows.  It was also noted that the veteran had intense 
psychological distress and physiological reactivity when 
exposed to things that reminded her of the warts and surgery.  
The veteran said she would not go to the VA hospital for a 
medical exam, for surgery, or for medications because of what 
happened to her in service.  

Records in the claims file show the veteran was assigned to a 
VA community based outpatient clinic primary care physician 
in August 2002.  Records from that physician show that in 
December 2002 she referred the veteran for a VA ear, nose, 
and throat (ENT) otolaryngology consultation because of a 
mass in the veteran's left ear.  In the consultation request, 
it was noted that the veterans left ear canal was blocked by 
a large mass, and there was point tenderness.  It was further 
noted that the primary care physician used an 18 gauge needle 
to aspirate, but was able to get only blood and was convinced 
this was an abscess.  In an office note dated in 
January 2003, the physician noted that the cyst was still 
draining and was tender.  

At a VA otolaryngology consultation, which was in 
February 2003, the surgical resident noted the veteran had a 
history of a left external auditory canal mass/cyst that had 
been aspirated in the past showing only blood and was 
currently not draining.  On examination, the physician 
described a 1-centimeter nonerythematous anterior-based skin 
mass in the left external auditory canal.  He said a 22 gauge 
needle revealed fluid/blood.  The assessment was left 
external auditory canal lesion.  The physician said it was 
likely a cyst and was not infected.  He said the veteran 
desired resection, possibly small procedure day.  

Records from the veteran's primary care physician show that 
two weeks later, in late February 2002, the veteran reported 
that she had gone to VA for her ear mass, but they told her 
it was cosmetic and would not excise it.  The veteran said it 
was interfering with her singing because there was constant 
draining in her ear.  The veteran wanted the name of an 
outside surgeon but realized that VA would not pay for it.  
In March 2003, a VA social worker, on the veteran's behalf 
and after the veteran stated she felt very strongly about not 
going to the VAMC for any reason due to her PTSD, requested 
that the veteran be provided a second opinion by a community 
otolaryngologist.  It was also requested that the veteran be 
permitted to receive her primary care in the community 
because the veteran stated that due to her PTSD she had 
difficulties going to VA.  

In April 2003, VA Fee Services approved an otolaryngologist 
evaluation (second opinion) and stated that Fee Services was 
unable to authorize a Fee Services ID card.  

In early May 2003, the veteran's primary care physician 
stated that the veteran needed referral to an ENT surgeon for 
excision of the mass in the external ear, and the physician 
prepared an order for a consultation with an oto-head/neck 
surgeon.  

The consultation with the community otolaryngologist at the 
University of Washington took place in mid-May 2003.  The 
veteran gave a history of having noticed decreased hearing 
for the last five months, associated with an expanding mass 
in her ear canal.  It was noted it had been aspirated twice, 
and it had become larger.  It was noted that during the 
present illness the veteran had had decreased hearing, 
ringing, and off-balance sensations at times.  On examination 
of the left ear, there was a large soft-tissue skin-covered 
mass occluding the left ear canal.  The physician stated that 
a CT (computed tomography) scan demonstrated the mass was 
purely in the lateral canal and did not impinge on the 
tympanic membrane, and there was no evidence of bone 
destruction or mastoid disease.  The physician's impression 
was cyst, left ear canal.  The physician said that surgical 
excision was the only treatment option.  He said that he 
discussed this with the veteran, and she was anxious to 
proceed.  

In May 2003, the veteran telephoned her VA social worker and 
explained that the otolaryngologist from the University of 
Washington recommend surgery and she did not want to have the 
surgery at VA   The social worker requested that the veteran 
provide copies of the notes and reports from the University 
of Washington.  In a June 2003 request to VA Fee Services, 
the VA social worker noted that the otolaryngologist from the 
University of Washington recommended a surgical excision.  It 
was requested on behalf of the veteran that this be done 
through the University of Washington Medical Center 
otolaryngology clinic rather than the Seattle VA due to past 
traumatic experiences and discomfort with the VA medical 
facility.  Later that day, VA Fee Services stated it was 
unable to authorize the requested care and that services were 
available from VA.  

When she saw her primary care physician in mid-June 2003, the 
veteran presented for initial evaluation of a lump near her 
ear; she said the lump was tender and getting bigger and she 
had been more fatigued lately.  She also reported that the 
lump in her ear canal felt more tender and larger.  On 
examination, there was mass by the external ear canal that 
seemed to almost block the canal, and there were some 
periauricular and submandibular tender lymph nodes.  The 
assessment was enlargement of lymph nodes, and the physician 
said that most likely the cyst by the veteran's ear canal was 
infected.  

In September 2003, the veteran presented to her primary care 
physician for evaluation of the mass in her left ear, which 
she said was very painful.  She said she was not able to hear 
from the left ear because the mass was blocking her ear 
canal.  The veteran said the private otolaryngologist had 
recommended it be excised but she was waiting for approval 
through VA.  The veteran requested that the physician drain 
the cyst to take the pain away until she could have it 
excised.  The physician said there was a cyst at the opening 
of the left ear canal, closing the canal.  The physician 
stated a needle was used to attempt to drain the mass, but 
hard fibrous material was extracted.  With use of a scalpel, 
more pus and fibrous material were drained.  There was foul-
smelling hard white discharge.  The physician was unable to 
stop the slow oozing of blood with pressure or silver 
nitrate, and there was not much decrease in the size of the 
mass, although the veteran reported improvement in the level 
of discomfort.  The physician recommended excision and 
referred the veteran to the University of Washington Medical 
Center emergency room because the veteran refused to go to 
the VA emergency room although she was aware that she might 
be responsible for the bill.  The physician prescribed an 
antibiotic and Vicodin.  

September 2003 emergency room records from the University of 
Washington Medical Center show that the veteran reported that 
since the time of the May 2003 consultation she had 
experienced an increasing sensation of fullness at her left 
ear and had gradually lost her hearing in the left ear.  She 
said that in the past two weeks she noticed increased pain in 
the left ear and over the past week the pain had spread 
anteriorly toward the temporomandibular joint and anteriorly 
to the superior neck region most adjacent to the ear.  She 
reported difficulty eating because of exacerbation of pain by 
the motion of chewing.  He veteran also reported a sensation 
of being faint and off balance when walking.  At the time of 
presentation to the emergency room, the veteran reported the 
level of pain as an 8 on a scale of 10 at her left ear and 
surrounding tissue.  

Emergency room records show that on examination, the veteran 
had moderate to severe tenderness to palpation of the tissue 
surrounding the left pinna to the anterior point of the 
temporomandibular joint, as well as one-third of the way 
anteriorly along the jaw line and the superior aspect of the 
anterior and posterior cervical chain.  There were small 
shotty lymph nodes at both the left and right submandibular 
regions.  There was a 1.5-centimeter diameter rounded mass 
protruding from the left external ear canal.  It was 
surrounded by evidence of dried blood as well as silver 
sulfadiazine, and an incision line of approximately 8 
millimeters was also visible.  The initial assessment was 
that the veteran had a cellulitis and/or abscess associated 
with the soft tissue mass at her left external ear canal.  
The veteran was treated with intramuscular pain medication 
and intravenous antibiotics while laboratory studies and the 
results of a CT of the head were pending.  

The claims file includes no additional medical records from 
the University of Washington Medical Center.  The veteran has 
provided credible testimony that she was referred for a 
surgery consultation and was again told she needed surgery, 
but that she was unable to have the surgery at the University 
of Washington because of her inability to pay.  She testified 
that after that, the cyst ruptured at home, and her mother 
removed it over a course of days by using Q-tips and 
pressure.  The veteran submitted photographs of herself 
reportedly taken in September 2003, and those photographs 
show what appears to be a protrusion of dark-colored tissue 
from her left ear.  

At a VA examination in October 2003, the examiner noted the 
veteran's medical history as outlined above.  On physical 
examination, otoscopy revealed a clear ear canal on the right 
and a non-occluding mass in the left ear canal.  After pure 
tone audiometry and speech recognition testing, the diagnosis 
was that the veteran's hearing acuity was within normal 
limits in the right and left ears.  The audiologist noted 
that over the period of seven months from February 2003 to 
September 2003, the sebaceous cyst in the left outer ear 
canal became infected and constantly painful, blocking the 
left ear canal, resulting in hearing loss, dizziness, and 
emergency surgery.  The audiologist said that in his opinion 
not treating a bothersome outer ear canal cyst is likely to 
cause additional health problems.  He observed that the 
veteran has been diagnosed with PTSD and was reluctant to be 
treated at the VA hospital due to her anxiety.  The 
audiologist said it is likely that this interfered with the 
usual medical plan of follow-up examinations, reduced the 
awareness of the VA otolaryngologist of the cyst's progress, 
aggravated the symptoms over time, and resulted in the need 
for urgent surgery to remove the abscessed cyst that 
threatened her health.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a).  This necessarily includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused by or aggravated by the 
service-connected disease or injury.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
provide that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (effective October 10, 
2006).  

It is VA's consistently applied policy to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in each case.  When, after careful consideration 
of procurable and assembled data, a reasonable doubt arises 
regarding service connection, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).  

As noted earlier, the veteran's service-connected 
disabilities include PTSD, rated as 50 percent disabling.  

In this case, the VA audiologist who examined the veteran and 
reviewed the record, has expressed the opinion that the 
veteran's service-connected PTSD interfered with VA treatment 
for the sebaceous cyst and that interference resulted in 
aggravation of cyst to the point of infection and the 
requirement for urgent surgery, which is beyond what would be 
expected with recommended treatment, and there is no medical 
evidence to the contrary.  Here, the results of the 
February 2003 VA otololaryngology examination report 
establish the baseline level of severity of the veteran's 
left ear cyst, and the subsequent medical records through 
September 2003 establish the level of disability as 
aggravated.  

The Board recognizes the results of the October 2003 VA 
examination arguably show no greater level of disability 
associated with the left ear cyst than was shown in 
February 2003.  This does not, however, preclude the award of 
benefits because the requirement that a claimant have a 
current disability before service connection may be awarded 
for that disability is satisfied when a claimant has a 
disability at the time the claim was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  This simply means that under such 
circumstances the claimant is entitled to consideration of 
"staged ratings."  Id. at 321 citing Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In any event, the Board finds 
that medical evidence establishes that the veteran's service-
connected PTSD aggravates her sebaceous cyst of the left ear 
and therefore concludes that service connection for the 
sebaceous cyst of he left ear is in order.  


ORDER

Service connection for sebaceous cyst of the left ear 
secondary to the veteran's service-connected PTSD is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


